Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method comprising receiving, at a server, data representing input identifying one or more segments of one or more media content items displayed on a display, the input associated with a particular user, generating, based on the input, media content segment metadata that identifies at least one of a start point or an end point associated with each segment of the one or more segments of the one or more media content items, and causing posting, on a webpage associated with the particular user, a link selectable by a media device to cause a request for the media content segment metadata to be sent to the server, wherein, upon selection of the link on the webpage by another user by way of the media device the server receives the request for the media content segment metadata, the server determines, based on the request, whether the another user is eligible to access content provided by a content provider of the one or more segments, and in response to determining that the another user is eligible to access the content provided by the content provider of the one or more segments, the server sends the media content segment metadata that is stored separately from the one or more segments, to the media device, associated with the another user, as claimed and arranged by Applicant, was not known in the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
03/10/2021